Order filed, September 26, 2012.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00683-CV
                                 ____________

        WASHINGTON SQUARE FINANCIAL, L.L.C. D/B/A IMPERIAL
               STRUCTURED SETTLEMENTS, Appellant

                                        V.

                         RSL FUNDING L.L.C., Appellee
                                ____________

                               NO. 14-12-00702-CV
                                 ____________

                        RSL FUNDING L.L.C., Appellant

                                        V.

        WASHINGTON SQUARE FINANCIAL, L.L.C. D/B/A IMPERIAL
               STRUCTURED SETTLEMENTS, Appellee


                     On Appeal from the 55th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2010-49166


                                     ORDER
       The reporter’s record in this case was due August 28, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM